Amestoy, C.J.,
dissenting. The majority has determined its view of what 19 VS.A. § 971 should mean, but neither the plain language nor the history of the statute supports the inferred construction. Accordingly, I dissent.
Since the late nineteenth century, Vermont has had in place a statute allowing three citizens or taxpayers to petition town officials for repair of a highway or bridge. In its earliest form, the statute allowed the petitioning citizens to file a written complaint with the county road commissioners “if such town neglects for thirty-six hours thereafter to commence work upon said highway or bridge, or fails to continue such work in good faith and with reasonable dispatch until such highway or bridge is put in good and sufficient repair.” 1894 VS. § 3478. This language remained virtually unchanged for the next one hundred years until the recodi-fication of Title 19 in 1986, when the statute was amended to allow taxpayers to file a written complaint “[i]f the town neglects for seventy-two hours to respond by either denying the allegation or to commence work upon the highway or bridge, or fails to continue the work in good faith and with reasonable dispatch until the highway or bridge is put in good and sufficient repair.” 1985, No. 269 (Adj. Sess.), § 1 (emphasis added to new language).
Apparently, in adding the new language, the Legislature inadvertently left the verb “commence” in its infinitive form rather than changing it to its gerund form so that it would be in agreement with the new sentence. Notwithstanding this grammatical irregularity, the plain meaning of the amended statute — the current version of § 971 — is that citizens may file a written complaint only if, within seventy-two hours of the filing of their petition, the town neither denies the allegations in the petition nor commences repair work on the road or bridge.
The majority asserts that because the subchapter entitled “Enforcing Repairs,” 19 VS.A. §§ 970-979, provides for county review of a town’s decision not to repair a road or bridge, it is unreasonable to conclude that the Legislature intended § 971 to place limitations on a citizen’s capacity to escalate a road repair complaint into litigation.* While the best answer to the *622majority’s assertion is to examine the language of the statute, see State v. O’Neill, 165 Vt. 270, 275, 682 A.2d 943, 946 (1996), it is not difficult to discern why the Legislature amended § 971. to place some restriction on when citizens would have a right to obtain county review of a town’s determination that a road or bridge was not in need of repair. The influx of population to Vermont in the 1970’s and 1980’s increased the request for town services, particularly with respect to the condition of dirt roads, to which many new residents were unaccustomed. The amendment to § 971 continued to require towns to look into and respond to petitions for road repair, but did not compel towns officials to submit to legal proceedings every time a citizen challenged their determination that a road was not in need of repair. The accountability of local officials for performance of official responsibilities may be secured as least as well — and often better — by the electoral process as the judicial process, a fact of which the Legislature was fully cognizant when it amended § 971.
If that is not what the 1986 amendment of § 971 was intended to accomplish, then what was its purpose? Under the statute as it existed for over one hundred years, a complaint could be filed if work was not commenced within a given time. The majority’s interpretation of the amended version of § 971 is essentially the same, and thus renders the language added by the 1986 amendment entirely superfluous. I do not believe that the Legislature added the new language to § 971 with no purpose in mind and without intending it to change the substance of the law. See Payea v. Howard Bank, 164 Vt. 106, 107, 663 A.2d 937, 938 (1995) (when construing statute, we presume language is inserted advisedly; we will not construe statute in way that renders significant part of it pure surplusage); Trombley v. Bellows Falls Union High Sch., 160 Vt. 101, 104, 624 A.2d 857, 860 (1993) (same).
I recognize that the new language in § 971 was inserted as part of the recodification of Title 19, and that caution is required before determining that changes made pursuant to a statutory revision were intended to alter the substantive meaning of the revised provisions. See Conn v. Middlebury Union High Sch., 162 Vt. 498, 502, 648 A.2d 1385, 1388 (1994); Town of Cambridge v. Town of Underhill, 124 Vt. 237, 240, 204 A.2d 155, 157 (1964). Nevertheless, the recodification of Title 19 made numerous substantive changes to the law, see 1985, No. 269 (Adj. Sess.), § 1, and we have not hesitated to find substantive changes when the language or circumstances of a revision made it clear that such changes were intended. See Miller v. Willimott, 123 Vt. 448, 452, 193 A.2d 917, 919 (1963) (action of Legislature in approving 1894 revision demonstrated clear intent to change jurisdictional requirements for filing bastardy action). Thus, to the extent that the recodification of Title 19 may be considered a revision of the law, the new language added to § 971 was plainly intended to amend the substantive law of the statute.
This Court’s overriding objective is to construe the statute to implement the Legislature’s intent. See Valley Realty & Dev., Inc. v. Town of Hartford, 165 Vt. 463, 466, 685 A.2d 292, 294 (1996). Because we presume that the Legislature intended the plain, ordinary meaning of the statutory language, it is not appropriate for this Court “to read into a statute something which is not there unless it is necessary in order to make the statute effective.” O’Neill, 165 Vt. at 275, 682 *623A.2d at 946 (emphasis in original). Yet the majority reads into § 971 its own determination of what the Legislature should have done. The interpretation is neither necessary to make the statute effective nor consistent with the statute’s plain meaning. I am authorized to state that Justice Dooley joins in this dissent.

No one has argued that § 971 would be unconstitutional if it did not provide complaining citizens with a remedy for challenging a town’s determination that a road or bridge was not in need of repair. See 17 E. McQuillin, Municipal Corporations § 49.02, at 176 (3d ed. 1993) (right of action against municipal corporation is matter of legislative favor that may be withheld, granted absolutely, or granted on condition; rights of action against municipality, when created by statute prescribing method to be followed in obtaining relief, can be maintained only by bringing case in manner set forth). In any case, as the majority acknowledges, under 19 V.S.A. § 991, a town that fafls to repair a highway or bridge may be indicted for neglect by a grand jury and fined.
Further, a plain reading of § 971 would not render the subchapter’s statutory scheme superfluous, as the majority suggests; it would still permit complaints seeking county review if towns refused in a timely manner to answer petitions regarding the need to repair roads or *622bridges. Nothing in any of the provisions in the subchapter intimates that the procedures outlined therein apply to complaints alleging that a town erred in concluding that a road or bridge was not in need of repair.